           Case 4:18-cv-00327-LPR Document 50 Filed 03/08/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

 JOHN LAMB, individually and on behalf                                           PLAINTIFF
 of all others similarly situated

 v.                                Case No. 4:18-cv-00327


 PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                        DEFENDANT


                NOTICE OF DISTRIBUTION OF SETTLEMENT FUNDS


      1.    On Monday, March 8, 2021, Plaintiff’s counsel mailed the 176 persons who filed

consents to join this Action checks for $170.45 each.

      2.    Plaintiff’s counsel will update the Court after Wednesday, September 8, 2021, on the

status of any unclaimed settlement checks.

 DATE: March 8, 2021                            Respectfully Submitted,


                                                Will T. Crowder (#03138)
                                                Thomas P. Thrash (#80147)
                                                THRASH LAW FIRM, P.A.
                                                1101 Garland Street
                                                Little Rock, AR 72201-1214
                                                (501) 374-1058 / fax (501) 374-2222
                                                Email: willcrowder@thrashlawfirmpa.com
                                                Email: tomthrash@thrashlawfirmpa.com

                                                Judson C. Kidd (#08191)
                                                Lucas Rowan (#75071)
                                                DODDS, KIDD & RYAN
                                                313 West Second Street
                                                Little Rock, AR 72201-2481
                                                (501) 375-9901 / fax (501) 367-0387
                                                Email: Judkidd@dkrfirm.com
                                                Email: Lrowan@dkrfirm.com




                                         Page 1 of 2
         Case 4:18-cv-00327-LPR Document 50 Filed 03/08/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

      I hereby certify that on Monday, March 8, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which shall send notification of such filing to the
following:

               George Jay Bequette, Jr.
               William Cody Kees
               BEQUETTE, BILLINGSLEY & KEYS, P.A.
               Simmons Bank Building
               425 Capitol Avenue, Suite 3200
               Little Rock, AR 72201-3469
               (501) 374-1107 / fax (501) 374-5092
               Email: Jbequette@bbpalaw.com
               Email: Ckees@bbpalaw.com



                                              Will T. Crowder (#03138)
                                              Phone: (501) 374-1058
                                              Email: willcrowder@thrashlawfirmpa.com




                                         Page 2 of 2
